         Case 1:20-cr-00213-MKV Document 75 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                             USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                            DOCUMENT
                                                                         ELECTRONICALLY FILED
 UNITED STATES OF AMERICA,                                               DOC #:
                                                                         DATE FILED: 6/1/2020
                    -against-

 NAZEEM FRANCIS, JONATHAN COLON,                               1:20-cr-00213 (MKV)
 JULIO OZUNA, PRINCE GAINES, ERICK
                                                                     ORDER
 OLEAGA, KHALIL SUGGS, and VICTOR
 MARTINEZ,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Defendant Nazeem Francis has been named in Counts One, Two and Three of the

Superseding Indictment filed in this case [ECF #23]. Attorney Bobbi C. Sternheim previously

has been appointed as lead counsel representing Mr. Francis. As a result of the nature of the

charges against him, Defendant Francis also is eligible for additional learned counsel pursuant to

18 U.S.C. § 3005. The Court is in receipt of a letter from the Federal Defenders of New York,

which inter alia proposes Elizabeth Macedonio as a second attorney, learned in the law of capital

cases, to represent Mr. Francis. The Federal Defenders states that it has conferred with the

Government and with Defense Counsel and also has confirmed Ms. Macedonio does not have a

conflict that would prevent her from representing Mr. Francis in this case. Accordingly,

       IT IS HEREBY ORDERED that Elizabeth Macedonio of the bar of this Court is

appointed as learned counsel for Defendant Nazeem Francis.



SO ORDERED.
                                                     _________________________________
Date: June 1, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
